Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 295, 309, 311, 313, 315, 317, 334, 338, 342-344, 347-352, 359-362, and 364-365 are pending.
2.	Claims 295, 334, 338, 343-344, 347-352, and 362 are amended, claims 299, 301-306, 326-333, 335-337, 339-341, 345-346, 353-358 and 363 are cancelled, and new claims 364-365 are added in the Response of 2/10/2021.
3.	Claims 295, 309, 311, 313, 315, 317, 334, 338, 342-344, 347-352, 359-362, and 364-365 are all the claims under examination.

Information Disclosure Statement
4.	The IDS of 2/10/2021 have been considered and entered. The initialed and dated 1449 form is attached.

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
5.	The rejection of Claims 295, 301-306, 309, 311, 313, 315, 317, and 326-363 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot for the canceled claims and withdrawn for the pending claims.
a) The rejection of Claims 295, 301-306, 309, 311, 313, 315, 317, and 326-363 for the recitation “specifically recognizes B cell maturation antigen (BCMA)” is withdrawn 
b) The rejection of Claims 295, 301-306, 309, 311, 313, 315, 317, and 326-363 for the recitation “the nucleic acid sequence encoding the spacer comprises at least one modified splice donor and/or splice acceptor site” is moot for the canceled claims and withdrawn in view of the amendment to Claim 295 to delete the phrase. 
c) The rejection of Claims 295, 301-306, 309, 311, 313, 315, 317, 326-344 and 359-363 for the phrase “extracellular antigen binding domain” in Claim 295 is withdrawn in view of the amendment of claim 295 to recite that the extracellular antigen-binding domain is a single chain variable fragment (scFv) comprising a variable heavy chain (Vh) region and a variable light chain (Vl) region. 
	d) The rejection of Claims 295, 301-302, 309, 311, 313, 315, 317, 326-327, 329-346 and 359-363 for the phrase “one or more nucleotide modifications” in Claim 295 is withdrawn in view of the amendment to delete the phrase from Claim 295. 	
e) The rejection of Claims 301 and 326 for how they relate to the modified splice donor/splice acceptor sites of the reference spacer of SEQ ID NO: 621 is moot for the canceled clams.
	f) The rejection of Claims 301 and 326 for reciting splice site prediction scores and splice event probabilities is moot for the canceled claims.

Claim Rejections - 35 USC § 112, first paragraph
Written Description/ New Matter

	Claim 295 as amended recites that the spacer is encoded by the nucleic acid sequence set forth in SEQ ID NO:622. Thus, as amended, claim 295 recites a spacer that is encoded by a polynucleotide of defined length, such that the encoded polypeptide spacer has a defined amino acid length.

Written Description
7.	The rejection of Claims 295, 301-306, 309, 311, 313, 315, 317, and 326-363 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot for the canceled claims and withdrawn for the pending claims. 
Claim 295 is amended to recite that the spacer is a specific spacer encoded by the nucleic acid sequence set forth in SEQ ID NO:622. As amended, claim 295 no longer recites a genus of modifications to a nucleic acid sequence comprising the spacer splice site occurring within SEQ ID NO: 621.

REASONS FOR ALLOWANCE
8.	The following is an examiner’s statement of reasons for allowance: a polynucleotide encoding a chimeric antigen receptor (CAR) comprising an extracellular anti-BCMA scfv binding domain, a spacer encoded by a sequence of SEQ ID NO: 622 for an optimized splice donor site, a transmembrane domain and an intracellular signaling region is found to be free from the art and supported by the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Claims 295, 309, 311, 313, 315, 317, 334, 338, 342-344, 347-352, 359-362, and 364-365 are allowed.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643